J-S62026-17 & J-S62027-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: ADOPTION OF: B.L.I., A        :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: E.L.                      :
                                      :
                                      :
                                      :
                                      :   No. 811 MDA 2017

              Appeal from the Order Entered April 19, 2017
  In the Court of Common Pleas of Fulton County Civil Division at No(s):
                              2017-00005

 IN RE: ADOPTION OF: B.M.D., A        :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: E.L.                      :
                                      :
                                      :
                                      :
                                      :   No. 812 MDA 2017

              Appeal from the Order Entered April 19, 2017
  In the Court of Common Pleas of Fulton County Civil Division at No(s):
                             04 of 2017-OC


 IN THE INTEREST OF: B.M.D., A        :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: E.L., MOTHER              :
                                      :
                                      :
                                      :
                                      :   No. 633 MDA 2017

              Appeal from the Order Entered March 16, 2017
    In the Court of Common Pleas of Fulton County Juvenile Division at
                     No(s): CP-29-DP-0000004-2011
J-S62026-17 & J-S62027-17



  IN THE INTEREST OF: B.L.I., A                  :   IN THE SUPERIOR COURT OF
  MINOR                                          :        PENNSYLVANIA
                                                 :
                                                 :
  APPEAL OF: E.L., MOTHER                        :
                                                 :
                                                 :
                                                 :
                                                 :   No. 634 MDA 2017

               Appeal from the Order Entered March 16, 2017
     In the Court of Common Pleas of Fulton County Juvenile Division at
                      No(s): CP-29-DP-0000005-2011


BEFORE:       STABILE, MOULTON, and STRASSBURGER*, JJ.

MEMORANDUM BY MOULTON, J.:                             FILED NOVEMBER 14, 2017

       E.L. (“Mother”) appeals from the April 19, 2017 decrees and the March

16, 2017 orders entered in the Court of Common Pleas of the 39th Judicial

District (Fulton County Branch).            The April 19, 2017 decrees terminated

Mother’s parental rights to           her      children, B.M.D. (“Son”) and B.L.I.

(“Daughter”) (collectively “Children”), pursuant to the Adoption Act, 23

Pa.C.S. § 2511(a)(1), (2), (5), (8) and (b).1           The March 16, 2017 orders

changed Children’s permanency goal to adoption pursuant to 42 Pa.C.S. §




____________________________________________


       * Retired Senior Judge assigned to the Superior Court.

       1   Son was born in April 2004 and Daughter was born in November 2008.



                                            -2-
J-S62026-17 & J-S62027-17



6351.2 We affirm.3

       The relevant factual and procedural history of this case is as follows. In

January 2016, Fulton County Services for Children (“Agency”) received a

report alleging that Mother had given birth to a drug-exposed child and that

Children were living in a tent. N.T., 3/16/17, at 34-35; Petitioner’s Exh. F.

Children were placed with, and continue to reside with, Foster Parents, who

had been a placement resource when Children were previously adjudicated

dependent.4

       In November 2016, Mother was sentenced to 6 to 60 months’

imprisonment and was incarcerated at State Correctional Institution Muncy.

N.T., 3/16/17, at 8. Following her incarceration, no visits occurred between

Mother and Children. Id. at 15, 17-18. Mother sent Children three letters

each, the first of which was received on Christmas Eve. Id. at 10. No other

contact occurred between Mother and Children. Id. at 15.


____________________________________________


       2On May 4, 2017, this Court sua sponte consolidated Mother’s appeals
challenging the orders changing Children’s permanency goal to adoption. On
July 6, 2017, this Court sua sponte consolidated Mother’s appeals challenging
the involuntary termination of her parental rights. We will address the appeals
in the same memorandum decision for ease of disposition.

       The orphans’ court also terminated the parental rights of Son’s father,
       3

M.D., and Daughter’s father, D.I. No father has filed an appeal, nor is any
such individual a party to the present appeal.

       4Children were previously adjudicated dependent on November 23,
2011, after Mother’s arrest for driving under the influence with Children in the
car, and on July 18, 2013, due to Mother’s criminal charges and lack of stable
housing. N.T., 3/16/17, at 32-34.

                                           -3-
J-S62026-17 & J-S62027-17



      On February 9, 2017, the Agency filed a petition to terminate Mother’s

parental rights to Children and to change Children’s permanency goal to

adoption.   On March 16, 2017, the orphans’ court held a hearing on the

petition. At the conclusion of the hearing, the orphans’ court orally delivered

its decree involuntarily terminating Mother’s parental rights and changing

Children’s permanency goal to adoption.       N.T., 3/16/17, at 94-98.     The

orphans’ court entered its order changing Children’s permanency goal to

adoption on that same date.     Mother timely filed a notice of appeal and a

concise statement of errors complained of on appeal, challenging the orphans’

court’s orders changing Children’s permanency goal to adoption. On April 18,

2017, the orphans’ court entered its decrees involuntarily terminating

Mother’s parental rights.   On May 8, 2017, Mother timely filed a notice of

appeal and a concise statement of errors complained of on appeal, challenging

the orphans’ court’s decrees terminating her parental rights.

      On appeal, Mother raises the following issues:

            [1.] The trial court abused its discretion in changing the
            permanency goal to adoption where services have been
            provided for only 13 months toward achieving the goal of
            return to Mother, Mother was incarcerated at the time of
            the hearing, but testified that she would soon be released
            and the circumstances that existed that resulted in
            placement could only be alleviated upon Mother’s release
            from incarceration.

Mother’s Br., 633 MDA 2017 and 634 MDA 2017, at 4 (“Goal Change Br.”).

            [2.] The trial court abused its discretion in terminating
            the parental rights of E.L. (“Mother”) where services had
            been provided for only 13 months toward achieving the


                                     -4-
J-S62026-17 & J-S62027-17



            goal of returning children to Mother, Mother was
            incarcerated at the time of the hearing, but testified that
            she would soon be released from incarceration, and only
            then would she have the opportunity to remedy the
            conditions that led to placement of the children and to
            fulfill the requirements set by the Agency for
            reunification.

Mother’s Br., 811 MDA 2017 and 812 MDA 2017, at 4 (“Termination Br.”).

      We first address Mother’s claim regarding the termination of her

parental rights.

            The standard of review in termination of parental rights
         cases requires appellate courts to accept the findings of fact
         and credibility determinations of the trial court if they are
         supported by the record.       If the factual findings are
         supported, appellate courts review to determine if the trial
         court made an error of law or abused its discretion. A
         decision may be reversed for an abuse of discretion only
         upon demonstration of manifest unreasonableness,
         partiality, prejudice, bias, or ill-will.  The trial court’s
         decision, however, should not be reversed merely because
         the record would support a different result. We have
         previously emphasized our deference to trial courts that
         often have first-hand observations of the parties spanning
         multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (internal citations and quotation

marks omitted).

      “In termination cases, the burden is upon [the petitioner] to prove by

clear and convincing evidence that its asserted grounds for seeking the

termination of parental rights are valid.” In re R.N.J., 985 A.2d 273, 276

(Pa.Super. 2009).    We have explained that “[t]he standard of clear and

convincing evidence is defined as testimony that is so ‘clear, direct, weighty

and convincing as to enable the trier of fact to come to a clear conviction,

                                     -5-
J-S62026-17 & J-S62027-17



without hesitance, of the truth of the precise facts in issue.’” Id. (quoting In

re J.L.C., 837 A.2d 1247, 1251 (Pa.Super. 2003)).

      Termination of parental rights is governed by statute.       See 23

Pa.C.S. § 2511. The orphans’ court terminated Mother’s parental rights

pursuant to sections 2511(a)(1), (2), (5), (8) and (b), which provide as

follows:

           (a) General rule.--The rights of a parent in regard to a
           child may be terminated after a petition filed on any of the
           following grounds:

              (1) The parent by conduct continuing for a period of
              at least six months immediately preceding the filing of
              the petition either has evidenced a settled purpose of
              relinquishing parental claim to a child or has refused
              or failed to perform parental duties.

              (2) The repeated and continued incapacity, abuse,
              neglect or refusal of the parent has caused the child
              to be without essential parental care, control or
              subsistence necessary for his physical or mental well-
              being and the conditions and causes of the incapacity,
              abuse, neglect or refusal cannot or will not be
              remedied by the parent.

                                       ...

              (5) The child has been removed from the care of the
              parent by the court or under a voluntary agreement
              with an agency for a period of at least six months, the
              conditions which led to the removal or placement of
              the child continue to exist, the parent cannot or will
              not remedy those conditions within a reasonable
              period of time, the services or assistance reasonably
              available to the parent are not likely to remedy the
              conditions which led to the removal or placement of
              the child within a reasonable period of time and
              termination of the parental rights would best serve the
              needs and welfare of the child.


                                       -6-
J-S62026-17 & J-S62027-17



                                           ...

              (8) The child has been removed from the care of the
              parent by the court or under a voluntary agreement
              with an agency, 12 months or more have elapsed from
              the date of removal or placement, the conditions
              which led to the removal or placement of the child
              continue to exist and termination of parental rights
              would best serve the needs and welfare of the child.

                                           ...

           (b) Other considerations.--The court in terminating the
           rights of a parent shall give primary consideration to the
           developmental, physical and emotional needs and welfare
           of the child. The rights of a parent shall not be terminated
           solely on the basis of environmental factors such as
           inadequate housing, furnishings, income, clothing and
           medical care if found to be beyond the control of the parent.
           With respect to any petition filed pursuant to subsection
           (a)(1), (6) or (8), the court shall not consider any efforts by
           the parent to remedy the conditions described therein which
           are first initiated subsequent to the giving notice of the filing
           of the petition.

23 Pa.C.S. § 2511(a)(1), (2), (5), (8), and (b).

       This Court need only agree with the orphans’ court’s decision as to any

one subsection of section 2511(a), as well as section 2511(b), to affirm the

termination. See In re B.L.W., 843 A.2d 380, 384 (Pa.Super. 2004) (en

banc).     Accordingly, we will examine the facts of this case under section

2511(a)(2).5

____________________________________________


       5Mother does not challenge the termination of her parental rights
pursuant to section 2511(b) in the argument section of her brief; nor did she
include any such challenge in her concise statement or statement of questions
involved. Thus, we conclude that Mother has waived any challenge as to
section 2511(b). See In re M.Z.T.M.W., 163 A.3d 462, 466 (Pa.Super. 2017)



                                           -7-
J-S62026-17 & J-S62027-17



       To satisfy the requirements of section 2511(a)(2), the moving party

must produce clear and convincing evidence that the following three

conditions are met: “(1) repeated and continued incapacity, abuse, neglect

or refusal; (2) such incapacity, abuse, neglect or refusal has caused the child

to be without essential parental care, control or subsistence necessary for his

physical or mental well-being; and (3) the causes of the incapacity, abuse,

neglect or refusal cannot or will not be remedied.” In re Adoption of M.E.P.,

825 A.2d 1266, 1272 (Pa.Super. 2003); 23 Pa.C.S. § 2511(a)(2).             The

grounds for termination of parental rights under section 2511(a)(2), due to

parental incapacity that cannot be remedied, are not limited to affirmative

misconduct; “[t]o the contrary, those grounds may include acts of refusal as

well as incapacity to perform parental duties.” In re A.L.D., 797 A.2d 326,

337 (Pa.Super. 2002).

       Mother has been incarcerated repeatedly throughout Children’s lives.

Our Supreme Court addressed the relevance of incarceration in termination

decisions under section 2511(a)(2) as follows:

          [I]ncarceration is a factor, and indeed can be a
          determinative factor, in a court’s conclusion that grounds for
          termination exist under § 2511(a)(2) where the repeated
          and continued incapacity of a parent due to incarceration
          has caused the child to be without essential parental care,
          control or subsistence and that the causes of the incapacity
          cannot or will not be remedied.

____________________________________________


(holding that the appellant waived her challenge to section 2511(b) by failing
to include it in her concise statement and statement of questions involved).

                                           -8-
J-S62026-17 & J-S62027-17



In re Adoption of S.P., 47 A.3d 817, 828 (Pa. 2012). Our Supreme Court

further stated:

         [W]e now definitively hold that incarceration, while not a
         litmus test for termination, can be determinative of the
         question of whether a parent is incapable of providing
         “essential parental care, control or subsistence” and the
         length of the remaining confinement can be considered as
         highly relevant to whether “the conditions and causes of the
         incapacity, abuse, neglect or refusal cannot or will not be
         remedied by the parent,” sufficient to provide grounds for
         termination pursuant to 23 Pa.C.S. § 2511(a)(2). See e.g.
         Adoption of J.J., 515 A.2d [883,] 891 [(Pa. 1986)] (“[A]
         parent who is incapable of performing parental duties is just
         as parentally unfit as one who refuses to perform the
         duties.”); [In re:] E.A.P., 944 A.2d [79,] 85 [(Pa.Super.
         2008)] (holding termination under § 2511(a)(2) supported
         by mother’s repeated incarcerations and failure to be
         present for child, which caused child to be without essential
         care and subsistence for most of her life and which cannot
         be remedied despite mother’s compliance with various
         prison programs).

Id. at 830.

      Mother contends that because she expected to be released from

incarceration in April 2017, one month after the termination hearing,

“insufficient time was afforded Mother to successfully complete her required

objectives for reunification.” Termination Br. at 11.

      The orphans’ court found that Mother’s repeated incarcerations have

impaired her ability to parent Children, stating:

            Mother has repeatedly proved incapable of adequately
         parenting her children. Namely, Mother has had consistent
         substance abuse problems, has been unable to prov[id]e the
         children with adequate housing, and has remained
         unemployed. Most recently, Mother is currently serving a


                                     -9-
J-S62026-17 & J-S62027-17



       sentence of six (6) to sixty (60) months imprisonment, with
       no evidence offered as to a likely release date.

          Perhaps most telling, over the past five years, there have
       been three separate periods of time where these children
       have been in placement. The children were first adjudicated
       dependent on November 23, 2011, when they were without
       proper parental care and control due to Mother’s arrest for
       driving under the influence while both [Son] and [Daughter]
       were in the car. The children were adjudicated dependent
       a second time on July 18, 2013, when they were without
       proper parental care and control due to Mother’s numerous
       criminal charges and her lack of stable housing. Most
       recently, the children were placed in the temporary legal
       and physical custody of the Agency on January 22, 2016,
       when Mother gave birth to a drug exposed baby. After
       consideration of the record, and specifically the foregoing
       facts, it is clear Mother’s neglect meets the “repeated and
       continued” standard of Section 2511(a)(2).

           Having established the first element, the Agency easily
       met the second – that the neglect left “the child . . . without
       essential parental care, control or subsistence”. See 23
       Pa.C.S.[] § 2511(a)(2). Mother’s neglect has left the
       children without a stable home. Providing stable and
       adequate housing is perhaps one of the most essential
       requirements of caring for one’s children. Further, Mother’s
       repeated and numerous criminal charges have rendered her
       unable to consistently care for her children. This is most
       recently evidenced by her current incarceration. Mother’s
       failure to comply with the law and consequent
       incarcerations, in tandem with her . . . repeated failure to
       refrain from drug use, indicate to this Court that Mother is
       not prepared to meet the level of parental care expected of
       a custodial parent. This Court is persuaded that Mother’s
       neglect “has created a situation and an environment that
       has left [her c]hildren without the necessary care they
       require.” See In re A.S., 11 A.3d [473,] 480 [(Pa.Super.
       2010)].

          Finally, the frequency with which Mother has faced
       criminal charges, coupled with her repeated drug use and
       inability to provide her children with stable housing, further
       demonstrates that the likelihood of remedying the
       underlying conditions “within a reasonable period of time” is

                                   - 10 -
J-S62026-17 & J-S62027-17



         minimal at best. Thus, the Agency has met the requirement
         of unlikely remediation under Section 2511(a)(2).

Opinion Sur Pa.R.A.P. 1925(a), 5/24/17, at 17-19 (some internal citations

omitted) (“Termination 1925(a) Op.”).

      Furthermore, the orphans’ court credited the testimony of Angela Rotz,

the caseworker with Fulton County Children Services, who testified that she

spoke with Children regarding potential visits or phone calls with Mother

during her incarceration. Specifically, Ms. Rotz explained:

          [Son] said, no, he did not want to have [visitation or phone
         calls with Mother]. When I talked to [Daughter], she did not
         want to have visits or phone calls with her mother as well.

                                        ...

           [Son], you know, stated that, you know, they were not
         positive visits in the past. He didn’t feel like the visit[s] were
         positive with his mom and he just didn’t want to go. I asked
         if they wanted to do phone calls and [Son] clearly said, no.

N.T., 3/16/17, at 17-18.

      As we have stated many times, “[a] child’s life simply cannot be

put on hold in the hope that the parent will summon the ability to handle

the responsibilities of parenting.” In re I.J., 972 A.2d 5, 9 (Pa.Super.

2009) (quoting In re Adoption of M.E.P., 825 A.2d 1266, 1276

(Pa.Super. 2003)). This Court has further stated:

             Parental rights are not preserved by waiting for a more
         suitable or convenient time to perform one’s parental
         responsibilities while others provide the child with his or her
         physical and emotional needs. . . . This Court cannot and
         will not subordinate indefinitely a child’s need for
         permanence and stability to a parent’s claims of progress
         and hope for the future. Indeed, we work under statutory

                                      - 11 -
J-S62026-17 & J-S62027-17



         and case law that contemplates only a short period of time,
         to wit eighteen (18) months, in which to complete the
         process of either reunification or adoption for a child who
         has been placed in foster care. . . . [A] parent desiring to
         retain parental rights must exert himself to take and
         maintain a place of importance in his child’s life.

In re E.A.P., 944 A.2d 79, 83 (Pa.Super. 2008) (internal citations and

quotation marks omitted).

      Our review of the record supports the orphans’ court’s decision.

Following Children’s adjudication, Mother was directed to complete the

following objectives before Children would be returned to her care:         (1)

maintain stable housing; (2) obtain and maintain financial stability; (3) obtain

a psychological evaluation and follow all treatment recommendations; (4)

participate in a drug and alcohol assessment and follow all treatment

recommendations; (5) participate in random drug screens; (6) maintain

consistent visitation with Children; and (7) participate in in-home parenting

services. N.T., 3/16/17, at 35-43; Petitioner’s Ex. (B.M.D. termination) H.

These problems rendered her incapable of parenting Children at the time of

their removal.

      Although Mother made several efforts to achieve sobriety, she failed to

complete a drug treatment program, having enrolled in two programs during

the ten months prior to her incarceration and failing to complete either

program. N.T., 3/16/17, at 37. Likewise, in the six random drug screens

conducted by the Agency, Mother tested positive for illegal substances in all

six drug screens.      Id. at 36-37.      Moreover, Mother was frequently

                                     - 12 -
J-S62026-17 & J-S62027-17



uncooperative with the Agency and refused to sign releases of information to

the Agency. Id. at 38. In fact, the only release the Agency received from

Mother was a release from her inpatient drug treatment program, which

indicated that Mother had signed herself out of the program on July 4, 2016,

five days after she enrolled in the program on June 29, 2016. Id.

      Mother also failed to address the Agency’s concerns regarding her lack

of stable housing and lack of employment.         The Agency attempted to

implement in-home services through Counseling Options and Parent Education

(“COPE”). Id. at 39-40. While these services typically occur in the home

where the parent and children reside, Mother’s lack of stable housing required

that these services take place at the COPE building in McConnellsburg,

Pennsylvania. Id. Moreover, after Children were placed with Foster Parents,

Mother provided the Agency with another address, where Mother alleged she

was living. Id. at 41. However, the Agency visited the address provided by

Mother, only to discover that “it did not exist. The land was for sale. It was

a run down, you know, home. There was a mobile home on the property.”

Id. at 40-41.   Mother also reported that she was staying with a friend in

Hancock, Pennsylvania, which the Agency was also unable to verify. Id. at

41.

      In the five years prior to the termination hearing, Mother repeatedly

failed to comply with the law or maintain sobriety for any appreciable amount

of time, resulting in her repeated incarceration throughout the lifetimes of


                                    - 13 -
J-S62026-17 & J-S62027-17



both Children. Mother has been incapable of providing parental care, control

or subsistence for Children’s physical and mental well-being, and this

incapacity persisted to the day of the termination hearing. We, therefore, find

no error or abuse of discretion in the orphans’ court’s decision to terminate

Mother’s parental rights to Children pursuant to 23 Pa.C.S. § 2511(a)(2).

      Finally, we address Mother’s challenge to the orders changing the

permanency goals for Children to adoption. We have stated:

            In cases involving a court’s order changing the placement
         goal . . . to adoption, our standard of review is abuse of
         discretion. To hold the trial court abused its discretion, we
         must determine that its judgment was manifestly
         unreasonable, that the court disregarded the law, or that its
         action was a result of partiality, prejudice, bias or ill will.
         While this Court is bound by the facts determined in the trial
         court, we are not tied to the court’s inferences, deductions
         and conclusions; we have a responsibility to ensure that the
         record represents a comprehensive inquiry and that the
         hearing judge has applied the appropriate legal principles to
         that record. Therefore, our scope of review is broad.

In re S.B., 943 A.2d 973, 977 (Pa.Super. 2008) (internal citations and

quotation marks omitted). We are mindful, however, that “[w]hen the trial

court’s findings are supported by competent evidence of record, we will affirm

‘even if the record could also support an opposite result.’” In re N.C., 909

A.2d 818, 823 (Pa.Super. 2006) (quoting In re Adoption of R.J.S., 901 A.2d

502, 506 (Pa.Super. 2006)).

      Furthermore, this Court has stated,

            Placement of and custody issues pertaining to dependent
         children are controlled by the Juvenile Act [42 Pa.C.S. §§
         6301-65], which was amended in 1998 to conform to the

                                     - 14 -
J-S62026-17 & J-S62027-17



         federal Adoption and Safe Families Act (“ASFA”). The policy
         underlying these statutes is to prevent children from
         languishing indefinitely in foster care, with its inherent lack
         of permanency, normalcy, and long-term parental
         commitment. Consistent with this underlying policy, the
         1998 amendments to the Juvenile Act, as required by the
         ASFA, place the focus of dependency proceedings, including
         change of goal proceedings, on the child.               Safety,
         permanency, and well-being of the child must take
         precedence over all other considerations, including the
         rights of the parents.

Id. (internal citations and footnotes omitted).

      Section 6351(f) of the Juvenile Act provides in relevant part:

         (f) Matters to be determined at permanency hearing.-
         - At each permanency hearing, a court shall determine all of
         the following:

         (1) The continuing necessity for and appropriateness of the
         placement.

         (2) The appropriateness, feasibility and extent of
         compliance with the permanency plan developed for the
         child.

         (3) The extent of progress made toward alleviating the
         circumstances which necessitated the original placement.

         (4) The appropriateness and feasibility of the current
         placement goal for the child.

         (5) The likely date by which the placement goal for the child
         might be achieved.

         (5.1) Whether reasonable efforts were made to finalize the
         permanency plan in effect.

         (6) Whether the child is safe.

                                     ...

         (9) If the child has been in placement for at least 15 of the
         last 22 months or the court has determined that aggravated
         circumstances exist and that reasonable efforts to prevent
         or eliminate the need to remove the child from the child’s


                                     - 15 -
J-S62026-17 & J-S62027-17



         parent, guardian or custodian or to preserve and reunify the
         family need not be made or continue to be made, whether
         the county agency has filed or sought to join a petition to
         terminate parental rights and to identify, recruit, process
         and approve a qualified family to adopt the child unless:

            (i) the child is being cared for by a relative best suited to
            the physical, mental and moral welfare of the child;

            (ii) the county agency has documented a compelling
            reason for determining that filing a petition to terminate
            parental rights would not serve the needs and welfare of
            the child; or

            (iii) the child’s family has not been provided with
            necessary services to achieve the safe return to the
            child’s parent, guardian or custodian within the time
            frames set forth in the permanency plan.

42 Pa.C.S. § 6351(f); see also In re S.B., 943 A.2d at 977-78.

      “The trial court must focus on the child and determine the goal with

reference to the child’s best interests, not those of the parents.” In re S.B.,

943 A.2d at 978.

      In challenging the orphans’ court’s decision to change Children’s

permanency goal to adoption, Mother presents the same argument she raised

in challenging the involuntary termination of her parental rights.          In fact,

Mother does no more than copy and paste her argument from her brief

challenging the termination of her parental rights. Compare Termination Br.

at 9-11 with Goal Change Br. at 8-9. Mother’s argument is essentially that

her incarceration prevented her from completing her court-ordered objectives

and, thus, the orphans’ court erred by changing Children’s permanency goal

to adoption.



                                     - 16 -
J-S62026-17 & J-S62027-17



      The orphans’ court determined that the goal change to adoption would

be in Children’s best interest, stating:

            Despite Mother’s assertion that she will soon be released
         from her incarceration, no guarantee or evidence of any
         certainty has been provided to this Court regarding when
         Mother will actually be released. This Court believes, like
         Attorney Abigail Salawage [(“GAL”)] articulated before this
         Court at the hearing – that Mother is being overly positive
         with her estimate of when she will be released from prison.

            As this Court noted at the hearing:

                  Mom has not provided parental duties in the
                  past six months and it’s not just because of
                  incarceration.

                  The history shows that the agency attempted
                  to work with [Mother] since the time of the
                  adjudication in February of 2016 up until the
                  time of her incarceration in November of 2016.
                  During that time, by her testimony, she admits
                  that her major problem was drug addiction and
                  that she did not successfully complete a
                  program.

                                           ...

                  What the Court is faced with today is a promise
                  of a change on the part of [Mother]. I hope
                  for her sake, that she is successful upon her
                  parole from incarceration. I have only her
                  words that she is to be released in April, which
                  is doubtful to the Court, given the history of
                  [Mother] and her incarceration in November
                  with the sentence of 6 to 60 months within the
                  state system.

         This Court further noted that it finds Mother has minimally
         complied with established goals “based solely on her efforts
         to communicate via writing with the children.”

Opinion sur Pa.R.A.P. 1925(a), 5/9/17, at 12-13 (“Goal Change 1925(a) Op.”)

(citations to record omitted).

                                     - 17 -
J-S62026-17 & J-S62027-17



      The orphans’ court’s findings of fact and conclusions of law are properly

supported in the record. Children were first placed with Foster Parents in July

of 2013, where they lived with Foster Parents for approximately eighteen

months. In January of 2016, Mother again failed to maintain sobriety, and

Children were removed from Mother’s care and placed with Foster Parents. At

the time of the March 16, 2017 hearing, Children had been in Foster Parents’

care for fifteen months.    N.T., 3/16/17, at 21.    The Agency established

objectives for Mother, including: refrain from using illegal drugs and alcohol

and maintain stable housing. Although Mother has expressed her desire to

raise Children upon her release from prison, Mother has not been able to meet

the essential needs of Children. Notably, Mother testified that she would be

released from prison in April of 2017, but failed to present any evidence

supporting her claim of an early release.

      Children have adjusted well living with Foster Parents. N.T., 3/16/17,

at 22-24. Children have bonded with Foster Parents and their foster siblings.

Foster Mother testified that she is able to comfort Children when they are

upset and has expressed that she “would always be there” for Children. Id.

at 22, 24. Foster Mother indicated that Children experience anxiety due to

their lack of permanency and that Daughter sees a counselor at Laurel Life

twice a month to learn how to “take control of her future and understand how

to process things, process loss.” Id. at 23-24, 26. Foster Mother testified




                                    - 18 -
J-S62026-17 & J-S62027-17



that a strong bond exists between Children and Foster Mother and that

Children are doing “great” in her care. Id. at 24, 26.

      Based on the record before us, we conclude that the orphans’ court did

not abuse its discretion in finding that Children’s welfare would best be served

by changing the goal to adoption. As this determination is supported by the

record, we may not disturb it on appeal. See N.C., 909 A.2d at 823.

      Decrees and orders affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/14/2017




                                     - 19 -